DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on February 17, 2021, the claim objection has been withdrawn and the 35 U.S.C. 112(b) rejection has been overcome by amendment. The rejections made under 35 U.S.C. 103 are maintained.
Claim 9 has been added as a new claim, and the examiner verifies that claim 9 does not contain new matter.
New in this Office Action are rejections made under 35 U.S.C. 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being obvious over Hori (US 2010/0266925), and further in view of Koch et al (US 5,417,831). Hereinafter referred to as Hori and Koch, respectively.
Regarding claim 1, Hori discloses a cell (“fuel cell” [0055]) comprising:
2 ([0070]) and another rare earth element oxide different from Ce (“Sm or Gd” [0070] Formulas (2) and (3));
a first electrode layer (“oxygen-side layer 1” [0056]), the intermediate layer and then the first electrode layer being disposed in this order (Fig. 2) on a surface of one side of a solid electrolyte layer (“solid electrolyte 9” [0056]) containing Zr ([0058]); and
a second electrode layer (“fuel-side electrode 7” [0056]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (Fig. 2),
wherein
	the intermediate layer comprises a first layer (“surface layer region 4a” [0060], Fig. 2) and a second layer (“another region 4b” [0059], Fig. 2), the first layer located closer to the solid electrolyte layer than the second layer (Fig. 2) and the second layer disposed on the first layer (Fig. 2) and located closer to the first electrode layer than the first layer (Fig. 2).
Hori does not disclose that a concentration of the rare earth element of the first layer is greater than a concentration of the rare earth element of the second layer.
	However, Koch discloses a cell (“fuel cell” Col 4 Line 3) that comprises a first electrode layer (“oxygen electrode 14” Col 4 Line 67), a solid electrolyte layer (“solid electrolyte 12” Col 4 Line 67), and intermediate layers in between (Fig. 2), a first layer (“intermediate layer” Col 5, Line 3, “26” Fig. 2) and a second layer (“further intermediate layer” Col 5 Line 6, “28” Fig. 2). Koch also discloses that the intermediate layers consist of another rare earth metal oxide that is different than Ce (Col 4, Lines 12 to 19 “Y2O3” in “Mixed Conductive Intermediate Layer” and “Al2O3--Free ZrO2 Intermediate Layer”). Koch teaches a 1:1 volume mixing ratio of the Y2O3 2O3 component in the first layer (“Example 1” Col 5 Line 51), creating a higher concentration of the Y2O3 in the first layer. Koch teaches that the first layer suppresses aging in the first electrode layer that is caused by an electrochemical reaction between the solid electrolyte and the first electrode layer (Col 5 Lines 58 to 67), and that a lower surface resistance is evident when using this structure (Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Hori by creating a higher concentration of the another rare earth element that is different than Ce in the first layer than the second layer in order to obtain a cell with lower surface resistance and suppressed aging of the first electrode layer.
Regarding claim 2, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and wherein the first layer is denser than the second layer ([0059]).
Regarding claim 3, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and wherein a concentration of the rare earth element of the first layer is from 1.05 times to 3 times a concentration of the rare earth element of the second layer (Koch “Example 1” where the concentration of the rare earth element is 2 times the concentration of the rare earth element of the second layer).
Regarding claim 6, modified Hori discloses all of the limitations set forth for the cell in claim 1 above, and a cell stack device (“fuel cell stack” [0121]) comprising:
a plurality of the cells according to claim 1 (“a plurality of fuel cells 10” [0121]),
wherein the plurality of the cells are electrically connected with each other ([0121] last sentence).
Regarding claim 9, Hori discloses a cell (“fuel cell” [0055]) comprising:
2 ([0070]) and another rare earth element oxide different from Ce (“Sm or Gd” [0070] Formulas (2) and (3));
a first electrode layer (“oxygen-side layer 1” [0056]), the intermediate layer and then the first electrode layer being disposed in this order (Fig. 2) on a surface of one side of a solid electrolyte layer (“solid electrolyte 9” [0056]) containing Zr ([0058]); and
a second electrode layer (“fuel-side electrode 7” [0056]) disposed on a surface on another side opposite the surface of the one side of the solid electrolyte layer (Fig. 2),
wherein
	the intermediate layer comprises a first layer (“surface layer region 4a” [0060], Fig. 2) and a second layer (“another region 4b” [0059], Fig. 2), the first layer located closer to the solid electrolyte layer than the second layer (Fig. 2) and the second layer disposed on the first layer (Fig. 2) and located closer to the first electrode layer than the first layer (Fig. 2).
Hori does not disclose a total mass percentage of all rare earth elements of the first layer that is in a range of 3 mass% to 8 mass%, and-4-U.S. Patent Application No. 16/471,603P74826US Response to Office Action dated February 17, 2021a total mass percentage of all rare earth elements of the second layer is greater than the total mass percentage of all rare earth elements of the first layer.
	However, Koch discloses a cell (“fuel cell” Col 4 Line 3) that comprises a first electrode layer (“oxygen electrode 14” Col 4 Line 67), a solid electrolyte layer (“solid electrolyte 12” Col 4 Line 67), and intermediate layers in between (Fig. 2), a first layer (“intermediate layer” Col 5, Line 3, “26” Fig. 2) and a second layer (“further intermediate layer” Col 5 Line 6, “28” Fig. 2). Koch also discloses that the intermediate layers consist of another rare earth metal oxide that is different than Ce (Col 4, Lines 12 to 19 “Y2O3” in “Mixed Conductive Intermediate Layer” and 2O3--Free ZrO2 Intermediate Layer”). Koch teaches a total mass percentage of all rare earth elements of the first layer that is in a range of 3 mass% to 8 mass% (Col 4 L 17-19 where “8 to 12 mole-% Y2O3” is equivalent to 6 mass% to 11 mass% of rare earth element Y, which is an overlapping range to the instant mass percentage range and that MPEP 2144.05 Section I states is “a prima facie case of obviousness”. Furthermore, in Example 1, 9 mol-% Y2O3 that equates to 7.7 mass% Y2O3.). Koch also teaches a total mass percentage of all rare earth elements of the second layer is greater than the total mass percentage of all rare earth elements of the first layer (Col 5 L 48-50 where the 9 mol-% Y2O3 is mixed with 50 mol-% La, which increases the total amount of rare earth metal in the second layer). Moreover, Koch teaches that the first layer suppresses aging in the first electrode layer that is caused by an electrochemical reaction between the solid electrolyte and the first electrode layer (Col 5 Lines 58 to 67), and that a lower surface resistance is evident when using this structure (Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Hori such that a total mass percentage of all rare earth elements of the first layer is in a range of 3 mass% to 8 mass% and-4-U.S. Patent Application No. 16/471,603P74826US that Response to Office Action dated February 17, 2021a total mass percentage of all rare earth elements of the second layer is greater than the total mass percentage of all rare earth elements of the first layer, in view of Koch, in order to obtain a cell with lower surface resistance and suppressed aging of the first electrode layer.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831) as applied to claim 1 above, and further in view of Seno et al (JP 2007141492A). Hereinafter referred to as Seno.
Regarding claim 4, modified Hori discloses all of the limitations set forth for the cell in claim 1 above. Modified Hori does not disclose that a thickness of the first layer is not less than 1/50 and not greater than 1/2 of a total thickness of the intermediate layer.
However, Seno discloses a cell (“fuel cell 1” [0017]) that comprises a first electrode layer (“air electrode layer 13” [0017]), and a solid electrolyte layer (“first layer 111” [0020]), wherein an intermediate layer that comprises a first layer (“second layer 112” [0020]) and a second layer (“third layer 113” [0020]) is sandwiched in between ([0020], Fig. 2). Seno teaches a ratio that is required for the thickness of the first layer, which is about 5% to 30 % ([0025]). This range is enclosed within the instant claimed range of 1/50 to 1/2. Seno teaches that this ratio range for the thickness of the first layer suppresses internal resistance of electron conduction to the first electrode layer, and ensures sufficient oxygen ion conductivity ([0025]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a thickness ratio requirement for the first layer to be within 1/50 to 1/2 into modified Hori, such as the thickness ratio range of Seno that is about 5% to 30%. The skilled artisan would then be able to achieve first layer of the intermediate layer that suppresses internal resistance and ensures sufficient oxygen ion conductivity.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831) as applied to claim 1 above, and further in view of Mahoney (US 2010/0159356). Hereinafter referred to as Mahoney.
Regarding claim 5, modified Hori discloses all of the limitations set forth for the cell in claim 1 above. Modified Hori does not disclose that the first layer comprises a particle of the solid solution that is a flat particle whose length in a direction orthogonal to a thickness direction 
However, Mahoney discloses a cell (“solid oxide fuel cell” [0009]) that comprises an intermediate layer (“cathode” [0010] 12th line) that is made of a solid solution (“combining a relatively coarse yttria-stabilized-zirconia (YSZ) powder with a relatively fine lanthanum strontium manganite (LSM) powder” [0010]). Mahoney teaches that the YSZ powder is substantially a flat particle (“elongated particle” [0010] 14th line), and that sintering the solid solution creates a microstructural cage of open porosity from the YSZ powder  with the fine LSM powder particles distributed through the open porosity ([0010] 17th line). Furthermore, Mahoney teaches that the YSZ particles have an aspect ratio in a range between about 1.2 and 3.0 ([0010] 22nd line) as a measure of the YSZ particles’ flatness, and that the microstructural cage that it creates upon sintering controls the densification and expansion strain of the first layer while the LSM particles provide functional properties such as electrical conductivity and oxidation-reduction tolerance ([0015]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a flat particle whose length in a direction orthogonal to a thickness direction of the intermediate layer is larger than a length in the thickness direction of the intermediate layer to modified Hori in order to achieve open porosity and a microstructural cage that provides pores for other particles that provide functional properties such as electrical conductivity and oxidation-reduction tolerance, and to control the densification and expansion strain in the first layer of the intermediate layer.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2010/0266925) in view of Koch (US 5,417,831)  as applied to claim 6 above, and further in view of Fujimoto et al (US 2012/0189939). Hereinafter referred to as Fujimoto.
Regarding claim 7, modified Hori discloses all of the limitations set forth for the cell stack device in claim 6 above. Modified Hori does not disclose a module comprising the cell stack device wherein the cell stack device is contained in a housing.
However, Fujimoto discloses a cell stack device (“13” [0095]) comprising a plurality of cells (“plurality of fuel cells” [0095]) that are electrically connected to each other (“in series” [0095]), and a module (“fuel cell module” [0095]) that comprises the cell stack device and a housing (“12” [0095]) that contains the cell stack device ([0095]). Fujimoto teaches that the housing includes an oxygen-containing gas introducing member, which is installed between a manifold and the plurality of cells, and supplies oxygen-containing gas to the lower end of the plurality of cells so that it flows to the upper end of the plurality of fuel cells ([0099]). Furthermore, Fujimoto teaches that the oxygen-containing gas flowing to the upper end assists in raising the temperature of the fuel cells and accelerates the startup of the cell stack device ([0099]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a housing that contains the cell stack device of modified Hori in order to achieve a module that supplies oxygen-containing gas from the lower end and travels to the upper end of the cell stack device, which then helps to raise the temperature of the plurality of fuel cells and accelerates the startup of the cell stack device.
Regarding claim 8, modified Hori discloses all of the limitations set forth for the cell stack device in claim 7 above. Modified Hori does not disclose a module housing device 
However, Fujimoto discloses a module housing that comprises a module (“fuel cell module” [0102]) and an auxiliary device configured to operate the module ([0102]), wherein the module and the auxiliary devise are contained in an external casing (“exterior case” [0102]). Fujimoto teaches that the module housing is divided into a module receiving chamber and an auxiliary device receiving chamber ([0102]), and that the auxiliary device receiving chamber includes an air flow port that is configured to allow air to flow into the module receiving chamber ([0103]) in order to supply air necessary to operate the fuel cell module ([0102] last sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to an external casing to modified Hori that is configured to contain the module and an auxiliary device and includes individual chambers for the module and auxiliary device where the auxiliary device receiving chamber utilizes an air flow port that allows air to flow to the module necessary for its operation. By doing so, the skilled artisan is able to achieve a functional module housing device that comprises a plurality of cells.

Response to Arguments
Applicant's arguments filed on April 29, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that the provided motivation for modifying Hori in view of Koch was mischaracterized, and therefore fails to present a motivation to combine references. More specifically, Applicant states that “the aging suppression [of the Office’s provided 2O3-free intermediate layer”, not to any variance in rare earth element concentrations within the intermediate layer”.
However, the examiner disagrees in that no rationale or motivation was provided in the modification of Hori because the teachings of Hori that the Applicant interprets is equivalent to the motivation provided. In other words, because the aging suppression due to undesired electrochemical reaction is prevented by having an Al2O3-free intermediate layer (Koch Col 5 L 66-68), this also implies that the rare earth element concentration within the intermediate layer is varied as the alumina compound that Koch utilizes is provided by the following formula found in Col 2 L 50-51: “[(ZrO2)1-a(Y2O3)a]1-b[Al2O3]b wherein 0.03 ≤ a ≤ 0.20 and 0.01 ≤ b ≤ 0.25”. Seeing as there is a relationship between the yttria (rare earth element) compound and the alumina compound with the common variable of ‘b’, decreasing the concentration of the alumina compound would result in an increase in the yttria compound. Therefore, the Applicant simply stated the motivation provided by the Office by using a different explanation or interpretation of the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721